DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Dolan et al. (Pub. No.: US 2013/0249815) in view of Clary et al. (Pat . No.: US 6,259,043).
Consider claim 1, Dolan discloses a method comprising the steps of:
receiving information associated with a pointer down event, the pointer down event defined by a pointing device interacting with the touch-sensitive display (paragraph [0043], Fig. 3, digital-marking-surface system 100 may detect the digital marking device 303 when the digital marking device 303 makes contact with the digital marking surface 200… referred to as a “pen-down" action 301);
receiving information associated with a pointer up event, the pointer up event defined by the pointing device discontinuing interaction with the display (paragraph [0043], Fig. 3, digital-marking-surface system 100 may also detect a location at which the digital marking device 303 leaves contact with the digital marking surface 200. This may be referred to as a “pen-up" action 302);
a path object comprising information relating to the path of the pointing device as it interacts with the display (paragraph [0046], Fig. 3, digital-marking-surface system controller 104 or a connected computing device 120 draws a first basic ink unit 310 between the first location 311 and the second location 312).
comparing the path object to a set of predefined objects (paragraph [0046], Fig. 3, analyze first basic ink unit 310 to determine whether it conforms to any known character or symbol; thus, comparing); and
in the event the path object matches a predefined object of the set of predefined objects, outputting, to the display, the matched predefined object of the set of predefined objects (paragraph [0046], Fig. 3, the basic ink units are recognized as the letter "T" and are combined as a compound ink unit 316 comprising the alphanumeric character "T and displayed).
Dolan further discloses the content of the current sheet may be saved (paragraph [0077]).
Dolan does not specifically disclose storing, to a computer-readable memory, a path object comprising information relating to the path of the pointing device as it interacts with the display.
Clary discloses a stroke is defined as a series of pen coordinates recorded between a pen-down and pen-up event (col. 5, lines 47-49).
Clary further discloses storing, to a computer-readable memory, a path object comprising information relating to the path of the pointing device as it interacts with the display (col. 16, lines 38-48, sequentially store data generated by said digitizing system and in accordance with the pen-down and pen-up events and col. 12, lines 8-13, a digital copy of all strokes produced with a digitizer stylus will be recorded in the memory of the recording unit).
Therefore, in order to perform a functional operation if said data representative of strokes includes data matching one or more of said templates, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Clary in storing, to a computer-readable memory, a path object comprising information relating to the path of the pointing device as it interacts with the display, see teaching found in Clary, (col. 16, lines 38-48).
Consider claim 2, Dolan discloses method comprising the steps of:
receiving information associated with a first pointer down event, the first pointer down event defined by a pointing device interacting with the touch-sensitive display (paragraph [0043], Fig. 3, digital-marking-surface system 100 may detect the digital marking device 303 when the digital marking device 303 makes contact with the digital marking surface 200… referred to as a “pen-down" action 301);
receiving information associated with a first pointer up event, the first pointer up event defined by the pointing device discontinuing interaction with the display (paragraph [0043], Fig. 3, digital-marking-surface system 100 may also detect a location at which the digital marking device 303 leaves contact with the digital marking surface 200. This may be referred to as a “pen-up" action 302);
a first path object comprising information relating to the path of the pointing device as it interacts with the display between the first pointer down event and the first pointer up event (paragraph [0046], Fig. 3, digital-marking-surface system controller 104 or a connected computing device 120 draws a first basic ink unit 310 between the first location 311 and the second location 312);
receiving information associated with a second pointer down event, the second pointer down event defined by the pointing device interacting with the touch-sensitive display (paragraph [0046], Fig. 3, place another mark on digital marking surface 200 with a pen-down action at a third location 313 followed by a stroke);
receiving information associated with a second pointer up event, the pointer up event defined by the pointing device discontinuing interaction with the display (paragraph [0046], Fig. 3, a pen-up action at a fourth location 314);
a second path object comprising information relating to the path of the pointing device as it interacts with the display between the second pointer down event and the second pointer up event (paragraph [0046], Fig. 3, stroke converted to basic ink unit 315);
in the event the distance between the first path object and the second pointer down event is less than a predetermined threshold, comparing the first path object and the second path object together to a set of predefined objects (paragraph [0046], Fig. 3, system 104, 120 then analyzes second basic ink unit and any other basic ink units proximate to second basic ink unit. In this example, first basic ink unit is proximate to second basic ink unit so first and second basic ink units are analyzed together to determine whether, together, they conform to a known description); and
in the event the distance between the first path object and the second pointer down event is greater than or equal to the predetermined threshold, comparing the first path object to the set of predefined objects (paragraph [0046], Fig. 3, third basic ink unit may be analyzed and converted to a compound ink unit with the characters "h" and "e." Because of the proximity and orientation of third basic ink unit 320 and compound ink unit 316, this combination of ink units may be analyzed and another compound ink unit 321 may be created).
Dolan further discloses the content of the current sheet may be saved (paragraph [0077]).
Dolan does not specifically disclose storing, to a computer-readable memory, a first path object comprising information relating to the path of the pointing device as it interacts with the display between the first pointer down event and the first pointer up event;
storing, to the computer-readable memory, a second path object comprising information relating to the path of the pointing device as it interacts with the display between the second pointer down event and the second pointer up event.
Clary discloses a stroke is defined as a series of pen coordinates recorded between a pen-down and pen-up event (col. 5, lines 47-49).
Clary further discloses storing, to a computer-readable memory, a first path object comprising information relating to the path of the pointing device as it interacts with the display between the first pointer down event and the first pointer up event (col. 16, lines 38-48, sequentially store data generated by said digitizing system and in accordance with the pen-down and pen-up events and col. 12, lines 8-13, a digital copy of all strokes produced with a digitizer stylus will be recorded in the memory of the recording unit);
storing, to the computer-readable memory, a second path object comprising information relating to the path of the pointing device as it interacts with the display between the second pointer down event and the second pointer up event (col. 16, lines 38-48, sequentially store data generated by said digitizing system and in accordance with the pen-down and pen-up events and col. 12, lines 8-13, a digital copy of all strokes produced with a digitizer stylus will be recorded in the memory of the recording unit).
Therefore, in order to perform a functional operation if said data representative of strokes includes data matching one or more of said templates, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Clary in storing, to a computer-readable memory, a first path object comprising information relating to the path of the pointing device as it interacts with the display between the first pointer down event and the first pointer up event; storing, to the computer-readable memory, a second path object comprising information relating to the path of the pointing device as it interacts with the display between the second pointer down event and the second pointer up event, see teaching found in Clary, (col. 16, lines 38-48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gerald Johnson/
Primary Examiner, Art Unit 2627